Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 26-28, 30, 32, and 34-36 directed to inventions non-elected without traverse.  Accordingly, claims 26-28, 30, 32, 34-36 have been cancelled.

Claims 29 and 31 have been amended as follows to remove dependency on cancelled claims:
29. (Currently Amended) A process for preparing a light guide, comprising: 5Response under 37 C.F.R. 1.116 1V Named Inventor: Matthias Otter Serial No.: 16/062,658 Filed: November 15, 2018 Docket No.: H685.126.101/HU13204PCUS 
providing 
a hollow body with at least one opening obtained by a process according to claim 25; 

introducing one or more core rods into the quartz glass body through the at least one opening to obtain a precursor; and 
drawing the precursor from in the warm to obtain a light guide with one or more cores and a jacket.
31. (Currently Amended) A process for preparing a light guide, comprising: 
providing 
a hollow body obtained by a process according to claim 25; 

optionally fitting the hollow body with electrodes; and 
filling the hollow body with a gas.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments filed 18 October 2021 on pages 8-10 are convincing.
Although Werdecker teaches a method of preparing a quartz glass body comprising pyrogenic silicon dioxide having a cleaning step to remove contaminants; Werdecker teaches that this step occurs before the melting step not after the molding step. Additionally, Werdecker does not teach or suggest the material of the melting crucible.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130. The examiner can normally be reached Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CYNTHIA SZEWCZYK/Primary Examiner, Art Unit 1741